The Disciplinary Review Board having filed with the Court its decision in DRB 17-283, that Ronald Thompson of South **167Orange, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 1.4(b) (failure to keep client reasonably informed about the status of the matter) and RPC 1.4(c) (failure to explain the matter to the extent reasonably necessary to permit client to make informed decisions regarding the representation), and good cause appearing;
It is ORDERED that Ronald Thompson is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *867expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.